MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Oct 20 2020, 9:01 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas C. Allen                                          Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Tina L. Mann
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Kattia Tarnow,                                           October 20, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2972
        v.                                               Appeal from the DeKalb Circuit
                                                         Court
State of Indiana,                                        The Honorable Kurt Grimm,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Lisa M. Bowen-
                                                         Slaven, Special Judge
                                                         Trial Court Cause No.
                                                         17C01-1608-F5-57



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2972 | October 20, 2020                    Page 1 of 12
                                             Case Summary
[1]   This case presents an intriguing story of wealth, greed, promises, and deception.

      Over the course of a decade, Mark Souder, M.D. (Souder) provided money, he

      claims up to $500,000, to Kattia Tarnow for a specified purpose, namely for

      Tarnow to use to secure her inheritance from her deceased father’s multi-

      million-dollar Costa Rican estate, a portion of which Tarnow agreed to pay

      Souder in exchange for his financial assistance. Tarnow never paid any money

      to Souder, and the State charged Tarnow with Level 5 felony theft for exerting

      unauthorized control over Souder’s money. A jury found Tarnow guilty of

      Level 6 felony theft, and she appeals, asserting that the State presented

      insufficient evidence to convict her.


[2]   We affirm.


                                   Facts & Procedural History
[3]   According to Tarnow, her father (Hector) died, without a will, in Costa Rica in

      2003. He had five children from two marriages, and all of the children besides

      Tarnow still resided in Costa Rica at the time of Hector’s death. When he died,

      Hector owned a large parcel of extremely valuable oceanfront real property in

      Costa Rica. The property was “title of the crown” property, meaning it was

      originally deeded to Hector’s family from Spain. Transcript Vol. II at 202, Vol.

      III at 25. Although Tarnow’s mother and Hector had been separated for twenty

      years, they were still married when Hector died. A drawn-out estate settlement

      process ensued, the extent of which is fact or fiction is not clear.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2972 | October 20, 2020   Page 2 of 12
[4]   In 2005, a mutual friend introduced Tarnow to Souder. Tarnow told Souder

      that she was having trouble settling her father’s estate, which she told him was

      valued at $70-80 million, and she asked Souder if he knew anyone who could

      help her financially with the costs associated with securing her share of the

      estate. Souder, in turn, introduced Tarnow to Dean Kruse, a local

      businessman, who for a period of time loaned money to Tarnow to help her

      deal with the estate and secure her inheritance, but he quit doing so when that

      business relationship soured. 1 Another friend of Tarnow’s, Kristine White,

      who was a local real estate agent, was also providing credit cards and money to

      Tarnow around this same time. 2


[5]   In 2006, Souder began to function as a “consultant and advisor” to Tarnow and

      her family in settling the estate. 3 Exhibits Vol. at 119. In 2007, Souder began

      providing money to Tarnow to help her to obtain her share of her father’s

      estate. In return, Tarnow told Souder that she would pay him a share of her

      inheritance once she received it; Souder and Tarnow both referred to this as

      “the deal.” See, e.g., Transcript Vol. I at 120, Vol. III at 27, 40, 49. Tarnow

      estimated to Souder that the costs that he would need to cover would be around




      1
       Kruse and Tarnow partnered to form an entity to auction (the auction) some commercial real estate in
      Costa Rica, unrelated to Tarnow’s father’s estate, but the venture failed and purportedly both Tarnow and
      Kruse lost money. Souder was present for the auction and participated as an unpaid “consultant” but had no
      official role in it. Transcript Vol. 2 at 115.
      2
       Tarnow and her husband filed bankruptcy in 2008 and listed as a debt $60,000 owed to White. The debt
      was discharged in the bankruptcy.
      3
       Additionally, Souder became the primary care physician to Tarnow, her husband, and several of her family
      members.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2972 | October 20, 2020              Page 3 of 12
      $2800 quarterly – for things such as taxes, document stamps, attorney’s fees,

      government licensing, insurance, and travel. Over time, however, Tarnow

      asked Souder for money every couple of weeks to eventually almost daily, and

      often the requests were presented as being urgent in order to complete some

      task. The amount that Tarnow agreed to pay Souder began at around $5

      million but increased over time as the value of the estate allegedly increased

      from $80 million to $140 million to over $200 million in 2014 and 2015.

      Tarnow told Souder that the estate sold in 2011 for upwards of $200 million

      and that the funds were held up in a Costa Rican bank, but Souder never saw

      documentation of any money in an account. In August 2014, Tarnow sent an

      email to Souder outlining various terms of the deal and reflecting that Souder

      was to receive approximately $41 million for his part in helping Tarnow.


[6]   Souder provided money to Tarnow in a number of ways, including handing

      cash directly to Tarnow or her husband, giving money to White to deliver to

      Tarnow, and electronically transferring money from Souder’s various bank

      accounts in Allen and Dekalb counties into the bank account of Tarnow’s

      husband. He also wired money through MoneyGrams or Western Union.

      Tarnow made periodic trips to Costa Rica and told Souder that the trips were

      “necessary” for her to complete transactions on the deal. Transcript Vol. 2 at

      125. When he would ask for receipts, Tarnow gave him “a variety of excuses”

      such as “they don’t give you a receipt.” Id. at 146.


[7]   At some point, Souder spoke to a detective that he knew with the Indiana State

      Police (ISP) regarding Tarnow and his financial arrangement with her, and, in

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2972 | October 20, 2020   Page 4 of 12
       April 2015, another detective, Detective Jacob Quick, followed up with Souder

       to begin an investigation. However, Souder expressed that he believed in the

       deal and did not want Detective Quick to investigate or interview others about

       the matter. A few months later, Detective Quick spoke with Souder again, and

       Souder was still not willing to move forward with further investigation.


[8]    In December 2015, Souder met with Detective Quick again and expressed

       concern about the possibility that the deal was a scam. During their meeting,

       Tarnow happened to call Souder. Their conversation was on speaker, and the

       detective heard the conversation. Tarnow asked for more money to secure the

       deal and stated it would be the last time she would ask for money. Detective

       Quick spoke with Souder again in January 2016, but Souder was still not

       willing to cooperate.


[9]    After speaking with the county prosecutor, Detective Quick contacted Souder

       in February 2016, advising him that he was reopening the investigation. In

       March 2016, Souder stated he was ready to move forward. A review of

       Souder’s bank records for 2015 showed 92 transfers of money from Souder to

       Tarnow’s joint accounts with her husband totaling $101,369.


[10]   Detective Quick met with Tarnow and her husband on March 3, 2016 at their

       residence in Fort Wayne, although Tarnow had told Souder that she was in

       Costa Rica working on the estate. Detective Quick met with them again on

       March 4, 2016 at the Auburn Police Department (APD), and he met with

       Tarnow, alone, on March 8 at APD for a recorded interview. Within a week or


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2972 | October 20, 2020   Page 5 of 12
       two of talking to Detective Quick, Souder had two phone calls with Tarnow

       that he recorded and provided to law enforcement.


[11]   On August 29, 2016, the State charged Tarnow with Level 5 felony theft,

       alleging that between August 2014 and November 2015, Tarnow “knowingly or

       intentionally exerted unauthorized control over property of another person, that

       being [Souder]’s US Currency ($ 151,238.15), with intent to deprive the other

       person of any part of its value or use, and [] the value of the property is at least

       fifty thousand dollars ($50,000).” Appellant’s Appendix Vol. II at 21.


[12]   A four-day jury trial was held in October 2019. At trial, the State presented the

       testimony of Souder, White, Kruse, and Detective Quick. Tarnow testified in

       her defense, and she presented the testimony of her husband, family members,

       and two friends, who had either known Hector or visited his property in Costa

       Rica.


[13]   White testified that between 2007 and 2010, she loaned credit cards and money

       to Tarnow with the expectation that Tarnow would pay her back once she

       received the inheritance and that she lost $93,000. Kruse stated that he was

       introduced to Tarnow by Souder because he was someone with money who

       could help Tarnow to obtain the inheritance, which Kruse did with the

       expectation that he would receive $14 million. Kruse testified that he used his

       company jet to fly Tarnow, Souder, and himself to Costa Rica on four or five

       occasions to look at the property and talk to real estate brokers and lawyers.

       Kruse stated that he negotiated a sale in which Tarnow’s aunt, who he never


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2972 | October 20, 2020   Page 6 of 12
       met, agreed to purchase the property for $175 million, but she took a trip to

       Spain and died there. He testified that he stopped providing funds to Tarnow in

       2010 but Souder continued to do so.


[14]   Souder testified that in total he loaned between $350,000 and $500,000 to

       Tarnow solely for her to use to obtain her share of her father’s estate, but he

       was able to document through bank records only $101,369. Although he

       loaned her credit cards, Souder never authorized Tarnow to use the cards for

       her personal expenses or gambling. Souder testified that he never received any

       money from Tarnow. Souder stated that he did not initially cooperate with an

       investigation because he was still under the “illusion” that Tarnow could

       produce on “the promises that she had made.” Transcript Vol. 1 at 149. Once

       he did agree to move forward, and after Detective Quick contacted the

       Tarnows, Tarnow called Souder and was “extremely angry” and threatened to

       leave the country and kill herself. Id. at 151.


[15]   Souder’s two recorded phone calls with Tarnow were admitted into evidence.

       Tarnow acknowledged that she had not told Souder “all the truth” but blamed

       her family and circumstances for not being able to do so, and she blamed

       Souder for destroying her life and taking “everything away from me over

       money.” Id. at 157, 161. She acknowledged, “I understand that I have done a

       lot of things wrong. I know that.” Id. at 158. He told her, “I trusted everything

       you said,” and she replied, “I know you did, Mark. I’m sorry I let you down.”

       Id at 160-61.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2972 | October 20, 2020   Page 7 of 12
[16]   Detective Quick also testified, and video recordings of his March 8, 2016

       interview with Tarnow were admitted into evidence. In the interview, Tarnow

       told Detective Quick that Souder had given her money and credit cards but

       stated a number of times that she never asked for any of it. She estimated

       receiving around $500,000 from Souder and using around $300,000 for the deal.

       She told Detective Quick that Souder had told her she could use the cards for

       whatever she needed. Tarnow said that the property sold to a cousin in 2011

       for $217 million and that Souder was to receive his portion “as soon as we

       finish it.” Transcript Vol. II at 60. When asked for the account number of the

       Costa Rican bank where the funds were, Tarnow stated that she did not have it

       with her. She initially said that she was the family member in control of the

       estate but later said, “I am not anymore” and that her sister was, but she did not

       have her sister’s telephone number to give to Detective Quick. Id. at 101.

       Tarnow also shared with Detective Quick, “I have been winning money at the

       casinos. A lot of money at the casinos[,]” specifically $217,000 “over the [] past

       two years.” Id. at 62. Tarnow mentioned owing people money in Costa Rica

       related to the failed auction.


[17]   Tarnow testified in her defense. Her position was that Souder was helping her

       with the estate and that, in the beginning, “everything was okay” but then

       Souder became possessive and controlling, stalked her, and pressured her to get

       the money from the estate. Transcript Vol. III at 27. She testified that Souder

       gave her credit cards and money and told her that if there was money left after

       the necessary expenses, she could use the money for “whatever [she] want[ed],”


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2972 | October 20, 2020   Page 8 of 12
       including gambling. Id. at 79. She acknowledged that she did use “[s]ome” of

       Souder’s money for gambling. Id.


[18]   The State urged in closing argument that this was, in large part, “a crazy

       fairytale” that Tarnow concocted and Souder believed for whatever reason;

       defense counsel argued that Souder was using Tarnow to profit from the estate

       transaction. Id. at 147. The jury found Tarnow guilty of Level 6 felony theft. 4

       She now appeals. Additional information will be provided below as needed.


                                         Discussion & Decision
[19]   When reviewing challenges to the sufficiency of the evidence, we do not

       reweigh the evidence or judge the credibility of the witnesses. Robinson v. State,

       56 N.E.3d 652, 657 (Ind. Ct. App. 2016), trans. denied. We consider only the

       evidence most favorable to the verdict and the reasonable inferences drawn

       therefrom, and we will affirm if the evidence and those inferences constitute

       substantial evidence of probative value to support the verdict. Id. Reversal is

       appropriate only when a reasonable trier of fact would not be able to form

       inferences as to each material element of the offense. Bond v. State, 925 N.E.2d
773, 781 (Ind. Ct. App. 2010), trans. denied.


[20]   The State charged Tarnow with Level 5 felony theft, alleging that she

       “knowingly or intentionally exerted unauthorized control over property of




       4
         The trial court sentenced her to one and one-half years, with one year suspended to probation and the
       remaining six months to be served in community corrections.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2972 | October 20, 2020                 Page 9 of 12
       another person, that being [Souder]’s US Currency ($151,238.15), with intent to

       deprive the other person of any part of its value or use, and (A) the value of the

       property is at least fifty thousand dollars ($50,000).” Appellant’s Appendix Vol. II

       at 21. The jury found her guilty of Level 6 felony theft, for which the State was

       required to prove that the value was at least $750 and less than $50,000. Ind.

       Code § 35-43-4-2(a)(1)(A). A defendant’s control is unauthorized if, among

       other things, it was exerted in a manner or to an extent other than that to which

       the other person had consented; by creating or confirming a false impression in

       the other person; or by promising performance that the defendant knows will

       not be performed. I.C. § 35-43-4-1(b)(2), (4), (6).


[21]   Tarnow does not dispute the evidence of the many transfers of money from

       Souder, and she agrees that the transfers were in excess of $50,000 as originally

       charged and were for the purpose of “prosecution of” her Father’s estate.

       Appellant’s Brief at 20. Rather, her argument is that the evidence shows that

       “the prosecution of the estate was a legitimate endeavor and not a scam” and,

       therefore, she did not create or confirm a false impression in Souder that he

       would receive a portion of her inheritance. Id. at 21. We disagree.


[22]   From the beginning of their business deal, Tarnow told Souder that she would

       give him millions, eventually reaching $40 million, if he funded the costs she

       would incur in settling her father’s estate that, according to her, ranged in value

       from $70 million to eventually over $200 million. Tarnow represented to him

       that she was the family member in charge of the transaction although when he

       later began pressing her for details and documentation, she told him her cousin

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2972 | October 20, 2020   Page 10 of 12
       had taken over the estate matter. Tarnow told Souder that the property sold in

       2011 and that the funds were tied up in a Costa Rican bank account, but she did

       not produce documentation of such an account and she continued to ask

       Souder for money for expenses to settle the estate. At one or more times, she

       told him she was in Costa Rica when she was in Indiana; another time, she

       texted him that she was in Nicaragua when she was in Italy. She acknowledged

       making charges on Souder-provided credit cards while in European countries.


[23]   When she learned that Souder was speaking to authorities, she told Souder that

       she was going to flee the country and/or kill herself. Tarnow blamed him for

       the situation, stating, for instance, “You wanted to continue to give me money,

       and give me money, and give me money when I tell you I don’t want to

       continue to do it.” Transcript Vol. I at 162. By the end of the call, Souder was

       apologizing to her. See id. In the next call, Tarnow told Souder that he was

       going to lose his medical license related to treatment rendered to her and her

       family, that his “fat ass[]” kids did not love him, and that karma would get him.
Id. at 172. The tone of the recorded phone calls between Souder and Tarnow

       reflects Tarnow’s ability to manipulate Souder. We find that the State

       presented sufficient evidence from which the jury could conclude that Tarnow

       knowingly or intentionally created a false impression in Souder that he would

       receive a portion of the estate.


[24]   With regard to whether Tarnow’s use of Souder’s money was unauthorized

       because she used it for a purpose other than that consented to, specifically

       gambling, Tarnow argues that the jury’s conclusion that she did not have

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2972 | October 20, 2020   Page 11 of 12
       permission to use the money for gambling “is unreasonable” given that she

       testified that Souder was aware that she used some of the money for gambling.

       Appellant’s Brief at 21. Tarnow’s argument is simply a request to reweigh the

       evidence. Souder testified that he loaned money to Tarnow only for the

       purpose of getting her share of the inheritance and that he did not authorize her

       to gamble with it. That Tarnow testified otherwise meant only that the jury was

       presented with conflicting evidence that it had to weigh. The jury chose to

       believe Souder.


[25]   The State presented sufficient evidence to convict Tarnow of Level 6 felony

       theft.


[26]   Judgment affirmed.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2972 | October 20, 2020   Page 12 of 12